Citation Nr: 1224257	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-15 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from December 1958 to December 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in part, denied service connection for hearing loss.  

In November 2011, the Veteran testified at a hearing at the RO before an Acting Veterans Law Judge who is no longer employed by the Board.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in the form of engineering space noise during active duty service.

2.  The Veteran has a diagnosis of a current bilateral sensorineural hearing loss disability.  

3.  The Veteran reports a continuity of symptomatology of symptoms of hearing loss dating from service to the present.  

4.  The medical opinions of a private physician and a private audiologist relate the Veteran's current hearing loss disability to noise exposure during service.

5.  A VA audiologist indicates it cannot be determined without resort to speculation whether the Veteran's current hearing loss is related to noise exposure during service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether statements made by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran claims entitlement to service connection for bilateral hearing loss.  He asserts that he experienced acoustic trauma in the form of engine noise exposure during active service and that this is the cause of his current hearing loss.  Specifically, he claims that during service he served in engineering spaces aboard Navy ships, and that he was exposed to acoustic trauma from the engine noise.  The Veteran's separation papers, DD 214s, confirm his service in an engineering rating in the Navy and that he had sea duty aboard ships.  Accordingly, the Board finds that the Veteran did experience acoustic trauma as he reports.  

Service treatment records contain a single examination report with audiology test data.  In September 1961 the Veteran was examined for diving school.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
2
-5
-10
LEFT
15
12
3
5
10

The threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).  The above test results reveal some hearing loss at the 500 Hertz level in both ears and the 1000 Hertz level in the left ear upon entry into service.

No units of measurement are indicated on the audiology test results.  During this period of time, service department audiological examinations were conducted using American Standards Association (ASA) units of measurement.  Current audiological examination standards use International Standards Organization (ISO) units of measurement.  When the Board converts the results of the September 1961 diving school examination audiology evaluation from ASA units to ISO units, pure tone thresholds, in decibels, are as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
12
5
-5
LEFT
30
22
13
15
15

The converted results appear to show some hearing loss in both ears at the lower hertz levels during this period of service.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).  

In July 2005 a private audiology examination of the Veteran was conducted.  While the test results are presented in a graphical format, they do show that all readings for the levels at 1000 Hertz and more have pure tone thresholds of at least 30 decibels of more.  These findings reveal a current hearing loss disability as defined at 38 C.F.R. § 3.385.  

A January 2007 letter from the Veteran's private physician indicates that his current hearing loss disability was caused by "4 years of loud noise exposure in the engine room" of Navy ships during service.  

In March 2007, a VA audiology Compensation and Pension examination of the Veteran was conducted; however audiology testing did not result in usable test data as the Veteran had hostile responses to all questions and provided inconsistent responses to audiology testing. 

In May 2007, another VA audiology examination of the Veteran was conducted.  This time test results could be obtained and both pure tone thresholds and speech recognition scores revealed the presence of a current bilateral hearing loss disability.  38 C.F.R. § 3.385.  The audiologist's medical opinion was that the Veteran's current hearing loss disability was less likely than not the result of noise exposure during service.  The examiner indicated post-service noise occupational noise exposure and age-related hearing loss (presbycusis) as the cause of the Veteran's current hearing loss disunity.  The examiner did not have access to the claims file.  

A February 2011 report from a private audiologist indicated that the Veteran reported a long standing history of hearing loss which was consistent with noise exposure and was the result of exposure to noise in the engineering spaces of Navy ships during service.  

In June 2011, the most recent VA audiology examination of the Veteran was conducted.  Again, the audiology test results of both pure tone thresholds and speech recognition scores revealed the presence of a current bilateral hearing loss disability within the criteria of 38 C.F.R. § 3.385.  The examiner expressed that a medical opinion as to the relationship of the Veteran's current hearing loss and active service noise exposure could not be made without resort to speculation.  The examiner referenced the 1961 service department audiology test results as showing normal hearing during service, which in not an accurate representation of these results when properly converted.  

There is no question that the Veteran experienced acoustic trauma in the form of engine noise exposure aboard Navy ships during service.  The Veteran has reported continuing symptoms of decreased hearing and tinnitus from the noise exposure during service to the present.  He is competent to testify about symptoms of decreased hearing and ringing in his ears.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Moreover, the RO has accepted this account and previously granted service connection for tinnitus, relating it to his noise exposure during service.  

It is also not in question that both private and VA Compensation and Pension audiology examination results reveal a current hearing loss disability.  38 C.F.R. § 3.385.  There are private medical opinions relating the Veteran's current hearing loss disability to service.  VA medical opinions either do not relate the Veteran's hearing loss to service, or indicate that such an opinion would be speculative.  However, these opinions indicate that the 1961 service audiology test revealed "normal" results, which is incorrect.  When converted to current standards, the 1961 test results reveal some degree of hearing loss in both ears.  There is not a preponderance of evidence against the claim and, accordingly, service connection for hearing loss is warranted.


ORDER

Service connection for hearing loss is granted.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


